Citation Nr: 1423024	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2007 rating decision, which denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catharine B. DeJulio, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran had "service" from November 2000 to April 2001 and from March 2003 to May 2004.  He had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The VLJ's actions at the hearing complied with any hearing-related duties.  38 C.F.R. § 3.103.  A transcript of that hearing is contained in the Virtual VA eFolder. 
 
The Virtual VA and VBMS folders have been reviewed.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In May 2007, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of this decision by letter dated May 29, 2007.  The Veteran did not timely appeal this decision.  

2.  The May 2007 rating decision denying entitlement to service connection for PTSD did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The May 2007 rating decision that denied entitlement to service connection for PTSD does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and to assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  The United States Court of Appeals for Veterans Claims (Court), however, has held that the VCAA is not applicable to CUE claims.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Laws and Regulations Pertaining to CUE

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for CUE to exist, the Court has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that there are two requirements to establish CUE: (1) the alleged error must have been outcome determinative; and (2) the error must have been based upon the evidence of record at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003) (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications), the Court stated that CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. at 43.  To reasonably raise the question of CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.

The Court has also stated that an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous, and that a breach of the duty to assist cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that an assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Analysis

In June 2006, the RO denied service connection for a mental disorder, including PTSD, nightmares, flashbacks, severe anxiety attacks, mood swings and paranoia.  

Following the receipt of additional evidence within the appeal period, in May 2007, the RO confirmed and continued the previous denial of service connection for PTSD.  The decision states that there was no question of a current diagnosis of PTSD, but that the problem was the inability to confirm an in-service, active duty stressor which could be considered to be the in-service event leading to the diagnosis of PTSD.  It was noted that the Veteran had provided statements concerning various events in Iraq, but that they were unable to confirm them independently.  The Veteran did not timely appeal this decision and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In August 2009, the Veteran requested a revision of the May 2007 rating decision based on CUE.  In November 2009, the RO determined that no revision was warranted in the decision to deny compensation for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  

At the time of the May 2007 rating decision, the claims folder contained pertinent evidence to include service records, the Veteran's claim, VA medical records, sworn statements, and various memos and other documents pertaining to the development of the claim.  

The Veteran's DD Form 214 shows that he was ordered to active duty in support of Operation Enduring/Iraqi Freedom and served in Kuwait from May to June 2003 and from March to April 2004.  He served in Iraq from June 2003 to March 2004.  He was assigned to an engineer battalion with a military occupational specialty (MOS) of carpentry and masonry specialist.  

Active duty service treatment records do not document a confirmed diagnosis of PTSD.  On a post-deployment questionnaire completed in March 2004, the Veteran reported that he saw the enemy wounded, killed, or dead during his deployment.  He did not identify seeing any civilian casualties.  He further reported that he engaged in direct combat where he discharged his weapon and that he felt that he was in great danger of being killed.  A referral was indicated for mental health.  

An August 2004 VA PTSD screen was positive.  A September 2004 psychiatry assessment shows that the Veteran did not like to talk about what happened in Iraq.  He was unsure and resistant to entering into therapy.  Axis I diagnosis was anxiety disorder, rule out PTSD.  A psychology note dated the following day shows that the Veteran presented to the clinic following a car accident that triggered an anxiety reaction.  At that time, the Veteran revealed details of a traumatic experience that he had kept to himself ever since returning from the war.  He described how he was among the soldiers ordered to place into body bags the severed, mutilated corpses of several Iraqi children who had been run over accidentally by a military vehicle.  

In November 2004, the Veteran underwent an initial PTSD evaluation.  He reported experiencing symptoms since initial exposure to combat trauma in Iraq in 2003-2004.  He experienced a major exacerbation of PTSD following an automobile accident which triggered powerful traumatic memories of a vehicle accident in which several children were killed in Iraq.  The Veteran's score was elevated above the PTSD threshold on the Mississippi Scale for Combat-Related PTSD and his score was classified as "heavy" on the Combat Exposure Scale.  Assessment was PTSD.  The examiner indicated that the Veteran had "distinct and disabling chronic PTSD related to exposure to various combat trauma events."

In March 2005, the Veteran submitted a claim of entitlement to service connection for PTSD.  

An October 2005 Department of the Army, Memorandum for the Record, from the Veteran's commanding officer indicates that the Veteran stated he can no longer continues his Reserve service because he is diagnosed with PTSD.  

A December 2005 DA Form 2173, Statement of Medical Examination and Duty Status, which was completed by the Veteran's VA psychologist, indicates that the Veteran had severe PTSD and the injury was incurred in the line of duty.  It was noted that the Veteran was exposed to numerous traumatic stressors during his OIF deployment and developed immediate and chronic symptoms.  

In May 2006, the Veteran completed a sworn statement.  The Veteran stated that his convoy was going to Forward Observation Base (FOB) Tuz when an Iraqi vehicle with civilians was crushed by one of the 916's during the convoy.  He reported that this incident resulted in his PTSD.  He described his role during the incident as helping to secure the area and to provide cover while the deceased individuals were moved to the side of the road.  He also provided cover while the combat medics assisted.  After family members confirmed the deceased identities they were compensated for funeral expenses.  The only surviving individual was medically evacuated from the incident.  

In response to inquiries from the RO, in May 2006 an email was received from the Veteran's company commander.  He reported that he was an officer assigned to the convoy in question and had firsthand knowledge of the incident.  He stated that the Veteran was on this convoy but did not have any direct involvement.  After talking with the noncommissioned officers (NCO's), they did not recall the Veteran leaving his vehicle.  It was the standard operating procedure (SOP) of every soldier to provide cover during convoys.  The commander provided details of the incident, to include that it killed 2 Iraqi adults and critically wounded a teenager.  The incident happened in an open, flat area outside of town, and no enemy activity occurred nor was expected.  He further noted that there were no children involved and they had no body bags with them.  The SOP for cover of the medic is provided by vehicles surrounding the wreck and a reactionary force.  The Veteran's vehicle was not one of these and the NCO's informed him that the Veteran was not singled out to assist with recovery.  In conclusion, the Commander stated:

[The Veteran] was present when this accident took place, but was not involved in the accident, nor did he take any significant action that was directly related to the incident.  I cannot, with good concience (sic), identify this incident as a specific stressor for [the Veteran].

A May 2006 memo to the file from a military records specialist discusses the evidence of record, to include the Veteran's statements and the statement from his company commander.  It was noted that the accident occurred and the Veteran was present but that there were significant differences in the description of the event.  

A May 2006 sworn statement from S.G. was received in February 2007.  S.G. stated that they were moving in a 32 vehicle convoy to their next construction mission in Tuz when a vehicle traveling westward on the same road they were on dodged in between a 21/2 ton truck, that the Veteran was traveling in, and a 916 with lowboy and ran into the lowboy.  She reported that she was one vehicle away from the accident and that the Veteran and another individual were tasked to pull security on the Iraqis until the medevac arrived.  The bodies were severely damaged and hard to look at.  The only survivor was medevaced after the bodies were identified.  S.G. also stated that they were frequently mortared while at FOB Tuz.  She described a night in late November when they came under heavy mortar and small arms fire.  

An undated memo to the file states that the Veteran did not send any new information that overrides the previous statement from his commanding officer or the May 2006 memo.  Further, that the officer's statement held more validity than the Veteran's and his buddy statement stating he was there.  It further states that "[w]e know he was there, we know the incident happened, it just did not happen the way the [V]eteran claimed."

At the time of the RO's May 2007 rating decision, VA regulations required the following to establish entitlement to service connection for PTSD: (1) medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125, which in turn required a diagnosis consistent with DSM-IV, (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether the veteran engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that was to be made on a case by case basis, required that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If VA determined the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence was required - provided that such testimony was found to be 'satisfactory,' i.e., credible and 'consistent with circumstances, conditions or hardships of service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98. 

If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain evidence that corroborated his testimony or statements.  See Zarycki, 6 Vet. App. At 98.

Where a determination was made that the veteran did not 'engage in combat with the enemy,' or that the claimed stressor was not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record had to contain service records or other corroborative evidence to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).

Throughout the appeal and at the videoconference hearing, the Veteran essentially asserted 4 bases for CUE.  To the extent the Veteran provided testimony related to his claimed stressors at the hearing, the Board observes that this evidence was not "of record" at the time of the May 2007 rating decision and thus, it is not for consideration in determining whether that decision contained CUE.  

Supplemental argument was received following the hearing and sets forth, in detail, the arguments for revision based on CUE.  Initially, the attorney argues that the Veteran had established the first 2 elements of a PTSD claim (medical evidence of a diagnosis and a link between current symptoms and in-service stressor) and that the application for CUE primarily focuses on the third element of the PTSD claim.  That is, whether there was credible supporting evidence that the claimed in-service stressor occurred.  

The first argument is that the RO committed CUE by not considering all of the facts submitted.  In this regard, the attorney argues that the rating decision does not list the buddy statement from S.G. as evidence considered and that if VA would have considered this statement, the result would have been manifestly different because the buddy statement served to corroborate the in-service stressor.  She further argued that even if VA did not find S.G.'s statement sufficiently persuasive as to involvement in the in-service stressor, by considering the statement VA might have chosen to pursue additional avenues of investigation.  

On review, the statement from S.G. was date stamped as received in February 2007 and was before VA at the time of the May 2007 rating decision.  The Board acknowledges that it was not listed in the evidence section of the rating decision.  The claims folder contains an undated memo and based on its location in the claims folder, it appears to have been of record at the time of the May 2007 decision.  This memo refers to a buddy statement and thus, it was arguably considered.  Arguments as to whether S.G.'s statement served to corroborate the Veteran's stressor, in light of the other evidence of record, amounts to disagreement with how the facts were weighed and does not rise to the level of CUE.  Additionally, arguments as to whether VA might have chosen to accomplish further development based on this statement are not sufficient in that a breach of the duty to assist is not CUE. 

Second, that the RO committed CUE by requiring corroboration of a combat related stressor.  In making this argument, the attorney asserts that incidents involving military convoys during the Iraq War should be viewed as combat related stressors for the purposes of PTSD compensation claims and that the rating decision never considered that the automobile accident was a combat related incident.  Additionally, she argues that the RO did not assist the Veteran in developing the facts related to other combat related stressors, such as episodes of mortar attacks.  It was further argued that all necessary criteria were met if considered under the lower combat related standard.  

In regard to the convoy incident suggests that the incident was combat related.  On review, evidence of record did not show that the Veteran received any awards or decorations showing combat participation.  Furthermore, the statement from the officer establishes that it was not combat related.  To the extent that there is an argument that VA should have elevated the incident to combat, such is nothing more than a disagreement as to how the facts were weighed.  

It seems clear that the RO did not consider the Veteran a combat veteran or the convoy as a combat related incident as they were requiring corroboration of the claimed stressor.  The May 2007 rating decision specifically noted that he had indicated he qualified for a Combat Action Badge and that if he had been awarded such a badge, he should notify the office and submit a copy of the award citation.  He did not submit such evidence.  With regard to the argument that further development should have been accomplished to develop for combat participation, this goes to the duty to assist and again, does not constitute CUE.  

Third, that VA committed CUE by requiring the Veteran to corroborate his level of involvement in the claimed in-service stressor.  Specifically, that although VA clearly concedes that the accident happened and that the Veteran was present at the scene, they relied on the fact that "it just did not happen the way the [V]eteran claimed."  

In support of this argument, the attorney cites to case law indicating that the element of a PTSD claim is satisfied if there is independent evidence of the occurrence of a stressful event, and the evidence implies the Veteran's personal exposure.  See Suozzi v. Brown, 10 Vet. App. 307, 211 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Further, that a claimant is not required to corroborate every detail, including personal participation therein, of the stressful event.  Id.

On review, evidence of record showed that the Veteran was in a convoy when a motor vehicle accident occurred that resulted in 2 dead Iraqis and an injured teenager.  The RO did not concede the Veteran's claimed stressor, apparently because it found the information from the company commander to be more probative.  As set forth, the company commander's statement did not substantiate the Veteran's reports that children were killed or that he was involved in picking up the bodies, etc.  The Board observes that the Veteran's sworn statement is not necessarily consistent with the information provided to VA medical personnel and upon which his PTSD diagnosis was based.  Thus, the argument that the stressor was established, despite the conflicting reports as to what actually happened, goes to how the evidence was weighed and is not CUE.  Stated differently, a decision to reject a fabrication on the part of the Veteran does not establish CUE.  

Fourth, that VA committed CUE when it applied the incorrect standard of proof to the facts of the Veteran's claim.  At the hearing, the attorney argued that VA applied a more stringent standard and that if the company commander's statement had been weighed against the other evidence of record, it would have been in balance.  In the supplemental brief, the attorney further elaborated that the correct standard was not "absolute certainty," but rather the "preponderance of the evidence" and that compensation should be granted unless there is a preponderance of the evidence against the claim.  She further asserted that the argument is not that the RO improperly weighed the evidence, but that it applied the incorrect standard of proof to the facts.  

The Board acknowledges this argument, but finds that it amounts to no more than disagreement with how the evidence was weighed.  Considering the evidence of record at the time of the May 2007 rating decision, reasonable minds could differ as to whether the claimed stressor was corroborated.  Again, this is nothing more than a weighing of the evidence in the guise of an incorrect legal standard argument.  

In summary, the arguments presented amount to no more than complaints with how VA weighed the evidence of record or that it breached its duty to assist.  The appellant has not identified any error of law or fact, which had it not been made, would have manifestly changed the outcome of the case.  The alleged errors do not constitute CUE and revision of the May 2007 rating decision is not warranted.  


ORDER

As there was no CUE in a May 2007 rating decision denying entitlement to service connection for PTSD, the CUE motion with regard to this decision is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


